J-A05012-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

ALLEN FEINGOLD                                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

SOCRATES VASILIADIS, PROGRESSIVE
NORTHERN INSURANCE COMPANY,
DAVID FRIEDMAN AND FORRY ULLMAN

                         Appellees                    No. 1277 EDA 2014


                   Appeal from the Order March 18, 2014
            In the Court of Common Pleas of Philadelphia County
                        Civil Division at No(s): 03630


BEFORE: GANTMAN, P.J., SHOGAN, J., and ALLEN, J.

JUDGMENT ORDER BY GANTMAN, P.J.:                  FILED JANUARY 30, 2015

      Appellant, Allen Feingold, appeals from the orders entered in the

Philadelphia County Court of Common Pleas, which sustained the preliminary

objections of Appellees Progressive Northern Insurance Company, David

Friedman and Forry Ullman, to dismiss Appellant’s complaint. We quash this

appeal, as the claim against Appellee Socrates Vasiliadis is still pending.

         The appealability of an order directly implicates the
         jurisdiction of the court asked to review the order. [T]his
         Court has the power to inquire at any time, sua sponte,
         whether an order is appealable. Pennsylvania law makes
         clear:

            [A]n appeal may be taken from: (1) a final order or
            an order certified as a final order (Pa.R.A.P. 341);
            (2) an interlocutory order as of right (Pa.R.A.P. 311);
            (3) an interlocutory order by permission (Pa.R.A.P.
            312, 1311, 42 Pa.C.S.A. § 702(b)); or (4) a
J-A05012-15


           collateral order (Pa.R.A.P. 313).

        Pennsylvania Rule of Appellate Procedure 341 defines “final
        orders” and states:

           Rule 341. Final Orders; Generally
           (a) General Rule.            Except as prescribed in
           subdivisions (d), and (e) of this rule, an appeal may
           be taken as of right from any final order of an
           administrative agency or lower court.
           (b) Definition of final order. A final order is any
           order that:
              (1) disposes of all claims and of all parties; or
              (2) is expressly defined as a final order by statute;
              or
              (3) is entered as a final order pursuant to
              subdivision (c) of this rule.
           (c) Determination of finality. When more than
           one claim for relief is presented in an action, whether
           as a claim, counterclaim, cross-claim, or third-party
           claim…the trial court…may enter a final order as to
           one or more but fewer than all of the claims…only
           upon an express determination that an immediate
           appeal would facilitate resolution of the entire case.
           Such an order becomes appealable when entered.
           In the absence of such a determination and entry of
           a final order, any order…that adjudicates fewer than
           all the claims…shall not constitute a final order. …

        Pa.R.A.P. 341(a)-(c). [Thus, u]nder Rule 341, a final
        order can be one that disposes of all the parties and
        all the claims, is expressly defined as a final order by
        statute, or is entered as a final order pursuant to the trial
        court’s determination under Rule 341(c).

In re Estate of Cella, 12 A.3d 374, 377-78 (Pa.Super. 2010) (some

internal citations and quotation marks omitted) (emphasis added).

     Instantly, Appellant admits he failed to serve Socrates Vasiliadis with

the initial complaint or any subsequent filings in this action.         (See

Appellant’s Brief at 7, 8.).   Thus, Rule 341(b)(1) provides us with no

                                    -2-
J-A05012-15


appellate jurisdiction, given that the claims against Mr. Vasiliadis are still

pending.    See generally PNC Bank, N.A. v. Unknown Heirs, 929 A.2d
219, 228 (Pa.Super. 2007) (stating: “If the plaintiff has failed to effectuate

valid service and if the defendant lacks notice of the proceedings against

him, the court has no jurisdiction over the party…”). 1 Until Appellant obtains

the trial court’s determination of finality, acquires this Court’s permission to

appeal per Chapter 13 of the appellate rules, or obtains leave of court to

discontinue his case against Mr. Vasiliadis, we lack jurisdiction to entertain

the appeal as filed.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/30/2015




____________________________________________


1
 Appellant makes no argument that the orders appealed from are expressly
defined as final by statute or were entered as final by the trial court. See
Pa.R.A.P. 341(b)(2), (b)(3). Likewise, Appellant does not qualify the orders
on appeal as interlocutory as of right or collateral to the main cause of
action. See Pa.R.A.P. 311; 313.



                                           -3-